DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended. Claims 10-11 were previously cancelled. Claims 1-9 & 12-19 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 13-15 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0090750 A1) in view of Cui (US 2015/0099187 A1) and Kim (US 2013/0004846 A1).
Regarding claims 1, 13-15 & 18-19, Oh teaches a lithium secondary battery comprising a negative electrode including a negative electrode active material ([0018] & [0029]). Oh further teaches a negative electrode active material comprising a first particle, which is primary particle, including a first core and a first surface layer which is disposed on a surface of the first core and contains carbon, wherein the first core comprises (i) a mixture of a one or more of silicon and silicon compound (such as SiO2); and (ii) a metal compound which includes an oxide or silicate of at least one of Mg, Ca, Al and Ti, wherein the one or more of silicon and the silicon compound is doped with the metal compound ([0018]-[0030]). However, Oh is silent as to: (1) the negative electrode active material comprising a secondary particle including the first particle, wherein the porosity between a plurality of first particles is in the range of 2% to 50% based on the total volume of the secondary particle; and (2) the first surface layer including a carbide of an organic material selected from the group listed in the instant claim 1.					Cui teaches a negative electrode comprising a negative electrode active material wherein the negative electrode active material has a structure including a secondary particle formed from an aggregation of primary particles, wherein the primary particles are active material particles. Cui also teaches the secondary particle having an average particle size in a range of 1-10 µm ([0049]). The average particle size range taught by Cui overlaps with the instantly claimed range of 2-50 µm. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. Cui further teaches a carbon layer, which contains carbon, disposed on a surface of the secondary particle, wherein the carbon layer has a thickness ranging from 10-30 nm ([0049]). Cui also teaches, in certain embodiments, a ratio of the volume of the void space relative to the 
Regarding claim 2, Oh as modified by Cui and Kim teaches the negative electrode active material of claim 1. Oh further teaches the metal compound being doped in an amount of 1 to 20 wt% based on the total weight of the first particle (Table 2; [0030]).
Regarding claim 3, Oh as modified by Cui and Kim teaches a negative electrode active material comprising a secondary particle formed as an aggregation of primary particles, as taught by Cui above, wherein the primary particles have a composition and structure as described in Oh above. Thus, the secondary particle of Oh as modified by Cui comprises an aggregation of primary particles including a first particle and a second particle wherein the first particle and the second particle are identical. It is noted that a third particle and a fourth particle, which are both identical to the first and second particles, can be comprised in the aggregate of primary particles to form the secondary particle as taught by Cui above.   
Regarding claim 4, Oh as modified by Cui and Kim teaches the negative electrode active material according to claim 3 but does not explicitly teach a weight ratio of the first particle and the second particle being in a range of 1:0.25 to 1:4. However, since the aggregated primary particles making the secondary particle are all identical, it is noted that an arbitrary first half of the primary particles can be equated to the first particle or the second particle and a corresponding second half of the primary particles can be equated to the second particle or the first particle, wherein the a weight ratio of the first particle and the second particle is 1:1.
Regarding claim 5, Oh as modified by Cui and Kim teaches the negative electrode active material of claim 3. Oh further teaches an average particle size of each core being in a range of about 0.1 to 20 µm ([0025]) which overlaps with the instantly claimed range of 0.5 to 20 µm. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. 
Regarding claim 7, Oh as modified by Cui and Kim teaches the negative electrode active material of claim 3. Oh further teaches the silicon compound in the first core of the first particle being a silicon oxide in which silicon is dispersed in a silicon dioxide (SiO2) matrix ([0030] & [0038]). Furthermore, the secondary particle structure described by Cui above comprises an aggregate of primary particles including a first particle and a second particle which are identical as noted above as well.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0090750 A1), Cui (US 2015/0099187 A1) and Kim (US 2013/0004846 A1), as applied to claims 1-5, 7, 13-15 & 18-19 above, and further in view of Tsubouchi (US 2016/0072152 A1).
Regarding claim 6, Oh as modified by Cui and Kim teaches the negative electrode active material of claim 3 but is silent as to the silicon included in each of the first core and the second core including one or more of an amorphous silicon and a crystalline silicon having a crystal size of more than 0 to 30 nm or less.									Tsubouchi teaches a silicon-based active material for a negative electrode wherein the silicon-based active material comprises a silicon oxide wherein a crystalline silicon having a crystal size preferably less than 20 nm is dispersed in a silicon dioxide matrix ([0009] & [0041]-[0044]). 													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a crystalline silicon having a crystal size preferably less .

Claims 8-9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0090750 A1), Cui (US 2015/0099187 A1) and Kim (US 2013/0004846 A1), as applied to claims 1-5, 7, 13-15 & 18-19 above, and further in view of Park (US 2014/0057176 A1).
Regarding claims 8-9, Oh as modified by Cui and Kim teaches the negative electrode active material of claim 3 but is silent as to the first core and the second core each being a porous core including a plurality of pores (claim 8) and an internal porosity of the porous core being in a range of 5% to 90% based on the total volume of the porous core (claim 9).				Park teaches a negative electrode active material comprising a first particle, which a primary particle, including a first core including one or more of silicon and a silicon compound and a metal compound including a metal oxide, wherein a first surface layer containing carbon is disposed on a surface of the first core ([0025]-[0026]). Park further teaches etching the primary particle to form pores in the silicon oxide matrix to allow pore to be formed in the core region of the primary particle to function as a buffer during the volume expansion of silicon and thus, improve cycle-life characteristics of a rechargeable lithium battery including the silicon-based negative active material ([0035]-[0037] & [0040]). 								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form pores in the first and second cores to allow expansion of silicon during cycling of the battery as taught by Park above. While, Park does not explicitly teach a specific porosity, it is noted that it would have been obvious to optimize the porosity of KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claim 12, Oh as modified by Cui and Kim teaches the negative electrode active material of claim 3 but is silent as to a thickness of the first surface layer and the second surface being in range of 1 to 100 nm.									Park teaches a thickness of the surface layer around the core to be in range of 5 nm to 100 nm ([0048]). 												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit the thickness of the surface layer around the core to a range of 5 nm to 100 nm because it leads to excellent cycle life and capacity characteristics as taught by Park ([0048]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0090750 A1) and Cui (US 2015/0099187 A1) and Kim (US 2013/0004846 A1), as applied to claims 1-5, 7, 13-15 & 18-19 above, and further in view of Huang (US 2015/0333318 A1).
Regarding claims 16-17, Oh as modified by Cui and Kim teaches the negative electrode active material of claim 1 but is silent as to the negative electrode active material further comprising a crystalline carbon-based material as a primary particle (claim 16) and a graphite-based active material particle as a primary particles (claim 17).						Huang teaches a negative electrode comprising a silicon-based active material particle as .
	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 has prompted a new ground of rejection as shown above. As presently claimed, claim 1 is found to be obvious over the combined teachings of Oh, Cui and Kim, where Kim teaches the newly recited limitation of the negative electrode active material of claim 1. 				Thus, in view of the foregoing, claims 1-9 & 12-19 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyawaki (US 2011/0062379 A1) teaches a negative electrode active material particle comprising a core and surface layer comprising carbon, wherein the core includes silicon dispersed in SiO2 and further comprises a metal compound included as a dopant ([0034]-[0038]). Kawada (US 2011/0244333 A1) teaches a negative electrode active material particle comprising a core and a surface layer comprising carbon, wherein the core includes silicon dispersed in SiO2 and further comprises a metal compound included as a dopant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727